Case 1:19-cv-17196-NLH-JS Document 176 Filed 07/10/20 Page 1 of 3 PageID: 2111



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 BRIAN F. MCBRIDE,                        Civil No. 19-17196(NLH)(JS)

             Plaintiff,
      v.
                                          ORDER
 TOWNSHIP OF WASHINGTON; JOSEPH
 J. MICUCCI; CAPEHART AND
 SCATCHARD, PA; CARMEN
 SAGINARIO; and ELIZABETH
 MICUCCI,

             Defendants.



HILLMAN, District Judge

       WHEREAS on June 19, 2020, this Court decided by Opinion and

Order that Plaintiff’s complaint must be dismissed, in part with

prejudice and in part without prejudice (ECF Nos. 168 & 169);

and

       WHEREAS the Court granted Plaintiff thirty (30) days within

which to seek leave to file an amended complaint; and

       WHEREAS the Court indicated that any such request must

comply with the Federal Rules of Civil Procedure and our Local

Civil Rules; and

       WHEREAS on July 7, 2020, Plaintiff sought leave to amend

his complaint, but did not provide this Court with a redlined

version tracking his proposed changes, as is required by Local

Civil Rule 15.1; and
Case 1:19-cv-17196-NLH-JS Document 176 Filed 07/10/20 Page 2 of 3 PageID: 2112



      WHEREAS Local Civil Rule 15.1(a) provides that any motion

for leave to amend must include: (1) a copy of the proposed

amended pleading, which Plaintiff provided; and (2) a form of

the amended pleading that shall indicate in what respect(s) it

differs from the pleading which it proposes to amend, by

bracketing or striking through materials to be deleted and

underlining materials to be added, which Plaintiff has not

provided; and

      WHEREAS Plaintiff’s proposed amended complaint contains 232

paragraphs, many with subparts.        Local Civil Rule 15.1(a)(2)’s

requirement will assist this Court in determining, with greater

precision, those changes Plaintiff proposes to make.

Additionally, submission of a redlined version will preserve the

valuable resources of this Court in a time where those resources

are severely depleted.      See Johnson v. Gloucester Cty.

Improvement Auth., No. 16-cv-8422 (RMB/AMD), 2017 WL 6539235, at

*15 (D.N.J. Dec. 21, 2017) (“The Court desires not to have to

independently labor to identify proposed changes to an already

dense pleading which presently includes over 250 numbered

paragraphs and spans 47 pages”); and

      WHEREAS recognizing Plaintiff’s efforts to comply with the

Rules and with this Court’s Orders, the Court will permit

Plaintiff an additional opportunity to seek leave to amend in a

rule-compliant manner; and
Case 1:19-cv-17196-NLH-JS Document 176 Filed 07/10/20 Page 3 of 3 PageID: 2113



      WHEREAS in light of the length of Plaintiff’s proposed

amended complaint, the Court reminds Plaintiff that Federal Rule

of Civil Procedure 8(a)(2) requires a complaint contain only “a

short and plain statement of the claim showing that the pleader

is entitled to relief[.]”       Plaintiff is encouraged to review and

revise any proposed pleadings to be filed in response to this

Order in an effort to meet Rule 8(a)’s brevity requirement;

      IT IS on this     _9th_ _ day of     _July_   , 2020

      ORDERED Plaintiff’s motion for leave to file an amended

complaint (ECF No. 173) be, and the same hereby is, DENIED,

WITHOUT PREJUDICE; and it is further

      ORDERED Plaintiff is granted thirty (30) days from the date

of this Order to seek further leave to amend his complaint in a

rule-compliant manner; and it is further

        ORDERED that Defendants Capehart and Scatchard, PA and

Carmen Saginario, Esq.’s letter-request seeking to adjourn

Plaintiff’s motion for leave to amend (ECF No. 175) is DENIED AS

MOOT.

                                         __s/ Noel L. Hillman_____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
